USCA4 Appeal: 21-1989      Doc: 21         Filed: 01/24/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1989


        SEAN SHALLOW,

                            Plaintiff - Appellant,

                     v.

        UNITED STATES OF AMERICA; OCTAPHARMA PLASMA, INC.,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Arenda L. Wright Allen, District Judge. (2:20-cv-00389-AWA-LRL)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Sean Shallow, Appellant Pro Se. Christopher Kendal Jones, SANDS ANDERSON, PC,
        Richmond, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1989      Doc: 21         Filed: 01/24/2022      Pg: 2 of 2




        PER CURIAM:

               Sean Shallow appeals the district court’s order dismissing his civil action and

        denying relief on his related motions. We have reviewed the record and find no reversible

        error. Accordingly, we affirm for the reasons stated by the district court. Shallow v. United

        States, No. 2:20-cv-00389-AWA-LRL (E.D. Va. Aug. 16, 2021). We deny Shallow’s

        motion for summary judgment and we dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2